Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Marcin (Reg. # 48,198) on 24 November 2021.
The application has been amended as follows: 
22. (Currently Amended) The computer-implemented method of claim 17, further comprising: 
outputting one or more indications of damage [and/or] or relevant images corresponding to one or more vehicle parts determined to have a measure of consistency above a predetermined threshold.
28. (Currently Amended) The computer-implemented method of claim 17, wherein determining the one or more classifications [and/or] or determining the one or more damage states comprises using a multi-task learned approach.
29. (Previously Presented) The computer-implemented method of claim 17, wherein determining the one or more classifications [and/or] or determining the one or more damage states comprises using a graph neural network.
Claims 17-19, 22-30 and 33 (now renumbered 1-13 for issue) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665